Exhibit 10.8

 

GUARANTEE

 

March 31, 2003

 

Congress Financial Corporation (Florida), as Agent
  for and on behalf of the Lenders as referred to below

777 Brickell Avenue, Suite 808
Miami, Florida 33131

 

Re:                               Mackie Designs UK Plc (“Borrower”)

 

Gentlemen:

 

Congress Financial Corporation (Florida), in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, a “Lender” and collectively, “Lenders”) have entered
into financing arrangements with Borrower and the undersigned pursuant to which
Lenders (or Agent on behalf of Lenders) may make loans and advances and provide
other financial accommodations to Borrower as set forth in the Loan and Security
Agreement, dated of even date herewith, by and among Borrower, the undersigned,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto,
including, but not limited to, this Guarantee (all of the foregoing, together
with the Loan Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”).

 

Due to the close business and financial relationships between Borrower and each
of the undersigned (individually each a “Guarantor” and collectively,
“Guarantors”), in consideration of the benefits which will accrue to Guarantors
and as an inducement for and in consideration of Lenders (or Agent on behalf of
Lenders) making loans and advances and providing other financial accommodations
to Borrower pursuant to the Loan Agreement and the other Financing Agreements,
each Guarantor hereby jointly and severally agrees in favor of Agent and Lenders
as follows:

 

1.               Guarantee.

 

(a)          Each Guarantor absolutely and unconditionally, jointly and
severally, guarantees and agrees to be liable for the full and payment and
performance when due of the following (all of which are collectively referred to
herein as the “Guaranteed Obligations”):  (i) all obligations, liabilities and
indebtedness of any kind, nature and description of Borrower to Agent and any
Lender and/or their affiliates, including principal, interest, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or, otherwise, whether arising under the Loan Agreement, any of the other
Financing Agreements or otherwise, whether now existing or hereafter arising,
whether arising

 

--------------------------------------------------------------------------------


 

before, during or after the initial or any renewal term of the Loan Agreement or
after the commencement of any case with respect to Borrower under the United
States Bankruptcy Code or any similar statute (including, without limitation,
the payment of interest and other amounts, which would accrue and become due but
for the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in any such case and including loans, interest,
fees, charges and expenses related thereto and all other obligations of Borrower
or its successors to Agent and any Lender arising after the commencement of such
case), whether direct or indirect, absolute or contingent, joint or several, due
or not due, primary or secondary, liquidated or unliquidated, secured or
unsecured, and however acquired by Agent or any Lender and (ii) all expenses
(including, without limitation, reasonable attorneys’ fees and legal expenses)
incurred by Agent or any Lender in connection with the preparation, execution,
delivery, recording, administration, collection, liquidation, enforcement and
defense of Borrower’s obligations, liabilities and indebtedness as aforesaid to
Agent or any Lender, the rights of Agent or any Lender in any collateral or
under this Guarantee and all other Financing Agreements or in any way involving
claims by or against Agent or any Lender directly or indirectly arising out of
or related to the relationships between Borrower, any Guarantor or other Obligor
(as hereinafter defined) and Agent or any Lender, whether such expenses are
incurred before, during or after the initial or any renewal term of the Loan
Agreement and the other Financing Agreements or after the commencement of any
case with respect to Borrower or any Guarantor under the United States
Bankruptcy Code or any similar statute.

 

(b)         This Guarantee is a guaranty of payment and not of collection.  Each
Guarantor agrees that Agent and Lenders need not attempt to collect any
Guaranteed Obligations from Borrower, any other Guarantor or any other Obligor
or to realize upon any collateral, but may require any Guarantor to make
immediate payment of all of the Guaranteed Obligations to Agent when due,
whether by maturity, acceleration or otherwise, or at any time thereafter. 
Agent and Lenders may apply any amounts received in respect of the Guaranteed
Obligations to any of the Guaranteed Obligations, in whole or in part (including
reasonable attorneys’ fees and legal expenses incurred by Agent or any Lender
with respect thereto or otherwise chargeable to Borrower or Guarantors) and in
such order as Agent may elect.

 

(c)          Payment by Guarantors shall be made to Agent at the office of Agent
from time to time on demand as Guaranteed Obligations become due.  Guarantors
shall make all payments to Agent on the Guaranteed Obligations free and clear
of, and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind.  One or more successive or
concurrent actions may be brought hereon against any Guarantor either in the
same action in which Borrower or any of the other Guarantors or any other
Obligor is sued or in separate actions.  In the event any claim or action, or
action on any judgment, based on this Guarantee is brought against any
Guarantor, each Guarantor agrees not to deduct, set-off, or seek any
counterclaim for or recoup any amounts which are or may be owed by Agent or any
Lender to any Guarantor.

 

(d)         Each Guarantor hereby agrees that to the extent that a Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Guarantor shall be entitled to seek and

 

2

--------------------------------------------------------------------------------


 

receive contribution from and against any other Guarantor hereunder who has not
paid its proportionate share of such payment.  Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section (e)
hereof.  The provisions of this Section shall in no respect limit the
obligations and liabilities of any Guarantor to the Agent and the Lenders, and
each Guarantor shall remain liable to the Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

(e)          Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or application of funds of any of the
Guarantors by any Lender, no Guarantor shall be entitled to be subrogated to any
of the rights of the Agent or any Lender against any Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Lender for the payment of the Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Agent and the Lenders by Borrowers on account of the
Obligations are paid in full and Financing Agreements are terminated.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Agent in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Agent may determine.

 

2.               Waivers and Consents.

 

(a)          Notice of acceptance of this Guarantee, the making of loans and
advances and providing other financial accommodations to Borrower and
presentment, demand, protest, notice of protest, notice of nonpayment or default
and all other notices to which Borrower or any Guarantor is entitled are hereby
waived by each Guarantor.  Each Guarantor also waives notice of and hereby
consents to, (i) any amendment, modification, supplement, extension, renewal, or
restatement of the Loan Agreement and any of the other Financing Agreements,
including, without limitation, extensions of time of payment of or increase or
decrease in the amount of any of the Guaranteed Obligations, the interest rate,
fees, other charges, or any collateral, and the guarantee made herein shall
apply to the Loan Agreement and the other Financing Agreements and the
Guaranteed Obligations as so amended, modified, supplemented, renewed, restated
or extended, increased or decreased, (ii) the taking, exchange, surrender and
releasing of collateral or guarantees now or at any time held by or available to
Lender for the obligations of Borrower or any other party at any time liable on
or in respect of the Guaranteed Obligations or who is the owner of any property
which is security for the Guaranteed Obligations (individually, an “Obligor” and
collectively, the “Obligors”), including, without limitation, the surrender or
release by Agent of any one of Guarantors hereunder, (iii) the exercise of, or
refraining from the exercise of any rights against Borrower, any Guarantor or
any other Obligor or any collateral, (iv) the settlement, compromise or release
of, or the waiver of any default with respect to, any of the Guaranteed
Obligations and (v) any financing by Agent or any Lender of Borrower under
Section 364 of the United States Bankruptcy Code or consent to the use of cash
collateral by Agent or Lenders under Section 363 of the United States Bankruptcy
Code.  Each Guarantor agrees that the amount of

 

3

--------------------------------------------------------------------------------


 

the Guaranteed Obligations shall not be diminished and the liability of
Guarantors hereunder shall not be otherwise impaired or affected by any of the
foregoing.

 

(b)         No invalidity, irregularity or unenforceability of all or any part
of the Guaranteed Obligations shall affect, impair or be a defense to this
Guarantee, nor shall any other circumstance which might otherwise constitute a
defense available to or legal or equitable discharge of Borrower in respect of
any of the Guaranteed Obligations, or any Guarantor in respect of this
Guarantee, affect, impair or be a defense to this Guarantee.  Without limitation
of the foregoing, the liability of any Guarantor hereunder shall not be
discharged or impaired in any respect by reason of any failure by Agent or any
Lender to perfect or continue perfection of any lien or security interest in any
collateral or any delay by Agent or any Lender in perfecting any such lien or
security interest.  As to interest, fees and expenses, whether arising before or
after the commencement of any case with respect to Borrower under the United
States Bankruptcy Code or any similar statute, each Guarantor shall be liable
therefor, even if Borrower’s liability for such amounts does not, or ceases to,
exist by operation of law.  Each Guarantor acknowledges that Agent and Lenders
have not made any representations to any Guarantor with respect to Borrower, any
other Guarantor or Obligor or otherwise in connection with the execution and
delivery by any Guarantor of this Guarantee and each Guarantor is not in any
respect relying upon Agent or any Lender or any statements by Agent or any
Lender in connection with this Guarantee.

 

(c)          Until all of the Guaranteed Obligations have been fully and finally
paid and satisfied in full in immediately available funds and the Financing
Agreements have been terminated, (i) each Guarantor hereby irrevocably and
unconditionally waives and relinquishes all statutory, contractual, common law,
equitable and all other claims against Borrower, any collateral for the
Guaranteed Obligations or other assets of Borrower or any other Obligor, for
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect to sums paid or payable to Agent or any Lender by
each Guarantor hereunder and (ii) each Guarantor hereby further irrevocably and
unconditionally waives and relinquishes any and all other benefits which
Guarantors might otherwise directly or indirectly receive or be entitled to
receive by reason of any amounts paid by or collected or due from Guarantors,
Borrower or any other Obligor upon the Guaranteed Obligations or realized from
their property.

 

3.                Subordination.  Payment of all amounts now or hereafter owed
to Guarantors by Borrower or any other Obligor is hereby subordinated in right
of payment to the fully and finally payment to Agent and Lenders of the
Guaranteed Obligations and, except as permitted to be paid by Borrower to
Guarantors pursuant to and in accordance with the Loan Agreement, all such
amounts and any security and guarantees therefor are hereby assigned to Agent as
security for the Guaranteed Obligations.

 

4.                Acceleration.  Notwithstanding anything to the contrary
contained herein or any of the terms of any of the other Financing Agreements,
the liability of Guarantors for the entire Guaranteed Obligations shall mature
and become immediately due and payable, even if the liability of Borrower or any
other Obligor does not, upon the occurrence of any act, condition or event which
constitutes an Event of Default as such term is defined in the Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

5.                Account Stated.  The books and records of Agent showing the
account between Agent and Borrower shall be admissible in evidence in any action
or proceeding against or involving Guarantors as prima facie evidence of the
items therein set forth, and the monthly statements of Agent rendered to
Borrower, to the extent to which no written objection is made within thirty (30)
days from the date of sending thereof to Borrower, shall be deemed conclusively
correct and constitute an account stated between Lender and Borrower and be
binding on Guarantors.

 

6.                Termination.  This Guarantee is continuing, unlimited,
absolute and unconditional.  All Guaranteed Obligations shall be conclusively
presumed to have been created in reliance on this Guarantee.  Each Guarantor
shall continue to be liable hereunder until the earlier to occur of the
following:  (a) subject to the terms of Section 7 of this Guarantee, the
Guaranteed Obligations, other than unasserted contingent indemnification
obligations, have been paid and satisfied in full in cash or other immediately
available funds and (b) one of Agent’s officers actually receives a written
termination notice from a Guarantor sent to Agent at its address set forth above
by certified mail, return receipt requested and thereafter as set forth below. 
Such notice received by Agent from any one of Guarantors shall not constitute a
revocation or termination of this Guarantee as to any of the other Guarantors. 
Revocation or termination hereof by any Guarantor shall not affect, in any
manner, the rights of Agent or any obligations or duties of any Guarantor
(including the Guarantor which may have sent such notice) under this Guarantee
with respect to (a) Guaranteed Obligations which have been created, contracted,
assumed or incurred prior to the receipt by Agent of such written notice of
revocation or termination as provided herein, including, without limitation, (i)
all amendments, extensions, renewals and modifications of such Guaranteed
Obligations (whether or not evidenced by new or additional agreements, documents
or instruments executed on or after such notice of revocation or termination),
(ii) all interest, fees and similar charges accruing or due on and after
revocation or termination, and (iii) all reasonable attorneys’ fees and legal
expenses, costs and other expenses paid or incurred on or after such notice of
revocation or termination in attempting to collect or enforce any of such
Guaranteed Obligations against Borrower, Guarantors or any other Obligor
(whether or not suit be brought), or (b) Guaranteed Obligations which have been
created, contracted, assumed or incurred after the receipt by Agent of such
written notice of revocation or termination as provided herein pursuant to any
contract entered into by Agent or any Lender prior to receipt of such notice. 
The sole effect of such revocation or termination by any Guarantor shall be to
exclude from this Guarantee the liability of such Guarantor for those Guaranteed
Obligations arising after the date of receipt by Agent of such written notice
which are unrelated to Guaranteed Obligations arising or transactions entered
into prior to such date.  Without limiting the foregoing, this Guarantee may not
be terminated and shall continue so long as the Loan Agreement shall be in
effect (whether during its original term or any renewal, substitution or
extension thereof).

 

7.                Reinstatement.  If after receipt of any payment of, or
proceeds of collateral applied to the payment of, any of the Guaranteed
Obligations, Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Guaranteed Obligations
intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Guarantee shall continue in full force and effect as if such
payment or proceeds had not been received by Agent or such Lender.  Each
Guarantor shall be liable to pay to Agent and Lenders, and does indemnify and
hold

 

5

--------------------------------------------------------------------------------


 

Agent and Lenders harmless for the amount of any payments or proceeds
surrendered or returned. This Section 7 shall remain effective notwithstanding
any contrary action which may be taken by Agent or any Lender in reliance upon
such payment or proceeds.  This Section 7 shall survive the termination or
revocation of this Guarantee.

 

8.                Amendments and Waivers.  Neither this Guarantee nor any
provision hereof shall be amended, modified, waived or discharged orally or by
course of conduct, but only by a written agreement signed by an authorized
officer of Agent.  Agent shall not by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its rights, powers and/or
remedies unless such waiver shall be in writing and signed by an authorized
officer of Agent.  Any such waiver shall be enforceable only to the extent
specifically set forth therein.  A waiver by Agent of any right, power and/or
remedy on any one occasion shall not be construed as a bar to or waiver of any
such right, power and/or remedy which Agent would otherwise have on any future
occasion, whether similar in kind or otherwise.

 

9.                Existence, Power and Authority.  Each Guarantor is an entity
duly organized or formed and in good standing under the laws of its state or
other jurisdiction of incorporation and is duly qualified as a foreign entity
and in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the financial condition,
results of operation or businesses of any Guarantor or the rights of Agent and
Lenders hereunder or under any of the other Financing Agreements.  The
execution, delivery and performance of this Guarantee is within the corporate
powers of each Guarantor, have been duly authorized and are not in contravention
of law or the terms of the certificates of incorporation, by-laws, or other
organizational documentation of each Guarantor, or any indenture, agreement or
undertaking to which any Guarantor is a party or by which any Guarantor or its
property are bound.  This Guarantee constitutes the legal, valid and binding
obligation of each Guarantor enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or similar
laws of general application affecting the enforceability of creditors’ rights
generally or by general principles of equity limiting the availability of
equitable remedies.  Any one of Guarantors signing this Guarantee shall be bound
hereby whether or not any of the other Guarantors or any other person signs this
Guarantee at any time.

 

10.          Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.

 

(a)          The validity, interpretation and enforcement of this Guarantee and
any dispute arising out of the relationship between any Guarantor or Agent or
any Lender, whether in contract, tort, equity or otherwise, shall be governed by
the internal laws of the State of Florida excluding any principles of conflicts
of laws or other rule that would cause the application of the law of any
jurisdiction other than the laws of the State of Florida.

 

(b)         Each Guarantor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Circuit Court of Dade County, Florida and the
United States District Court for the

 

6

--------------------------------------------------------------------------------


 

Southern District of Florida and waives any objection based on venue or forum
non conveniens with respect to any action instituted therein arising under this
Guarantee or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of any Guarantor and Agent or any
Lender in respect of this Guarantee or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising and whether in contract, tort, equity or otherwise, and agrees
that any dispute arising out of the relationship between any Guarantor or any
Borrower and Agent or any Lender or the conduct of any such persons in
connection with this Guarantee, the other Financing Agreements or otherwise
shall be heard only in the courts described above (except that Agent and Lenders
shall have the right to bring any action or proceeding against any Guarantor or
its property in the courts of any other jurisdiction which Agent deems necessary
or appropriate in order to realize on collateral at any time granted by any
Borrower or any Guarantor to Agent or any Lender or to otherwise enforce its or
their rights against any Guarantor or its property).

 

(c)          Each Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth on
the signature pages hereof and service so made shall be deemed to be completed
five (5) days after the same shall have been so deposited in the U.S. mails, or,
at Agent’s option, by service upon any Guarantor in any other manner provided
under the rules of any such courts.

 

(d)         EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY
OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF ANY GUARANTOR AND AGENT OR ANY LENDER IN
RESPECT OF THIS GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH
GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
GUARANTOR OR AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY GUARANTOR AND AGENT TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)          Notwithstanding any provision contained herein, Agent and Lenders
shall not have any liability to any Guarantor (whether in tort, contract, equity
or otherwise) for losses suffered by such Guarantor in connection with, arising
out of, or in any way related to the transactions or relationships contemplated
by this Guarantee, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on Agent or such Lender that the losses were the result of
acts or omissions constituting gross negligence or willful misconduct. In any
such litigation, Agent and Lenders shall be entitled to the benefit of the
rebuttable presumption

 

7

--------------------------------------------------------------------------------


 

that it acted in good faith and with the exercise of ordinary care in the
performance by it of the terms of the Loan Agreement and the other Financing
Agreements.

 

11.          Notices.  All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made:  if delivered in person,
immediately upon delivery; if by facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next business day, one (1)
business day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing.  All notices, requests and demands upon the parties
are to be given to the following addresses (or to such other address as any
party may designate by notice in accordance with this Section):

 

If to Guarantor:

 

Mackie Designs Inc.

 

 

16220 Woodinville-Redmond Rd., N.E.

 

 

Attention: Chief Financial Officer

 

 

Telephone No.: 425-487-4335

 

 

Telecopy No.: 425-483-6595

 

 

 

with a copy to:

 

Sun Capital Partners Management, LLC

 

 

5355 Town Center Road, Suite 802

 

 

Boca Raton, Florida 33486

 

 

Attention:

Marc J. Leder,

 

 

 

Rodger R. Krouse and

 

 

 

C. Deryl Couch, Esq.

 

 

Telephone No.: 561-394-0550

 

 

Telecopier No.: 561-394-0540

 

 

 

with a copy to:

 

Kirkland & Ellis

 

 

200 East Randolph Drive

 

 

Chicago, Illinois

 

 

Attention: Francesco Penati, Esq.

 

 

Telephone No.: 312-861-2000

 

 

Telecopier No.: 312-861-2200

 

 

 

If to Agent:

 

Congress Financial Corporation

 

 

(Florida)

 

 

777 Brickell Avenue

 

 

Miami, Florida 33131

 

 

Attention: Portfolio Manager

 

 

Telephone No.:305-371-6671

 

 

Telecopy No.:305-371-9456

 

12.          Partial Invalidity.  If any provision of this Guarantee is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this

 

8

--------------------------------------------------------------------------------


 

Guarantee shall be construed as though it did not contain the particular
provision held to be invalid or unenforceable and the rights and obligations of
the parties shall be construed and enforced only to such extent as shall be
permitted by applicable law.

 

13.          Entire Agreement.  This Guarantee represents the entire agreement
and understanding of this parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts among the parties concerning the subject matter hereof, whether oral
or written.

 

14.          Successors and Assigns.  This Guarantee shall be binding upon
Guarantors and their respective successors and assigns and shall inure to the
benefit of Agent and each Lender and their successors, endorsees, transferees
and assigns.  The liquidation, dissolution or termination of any Guarantor shall
not terminate this Guarantee as to such entity or as to any of the other
Guarantors.

 

15.          Construction.  All references to the term “Guarantors” wherever
used herein shall mean each and all of Guarantors and their respective
successors and assigns, individually and collectively, jointly and severally
(including, without limitation, any receiver, trustee or custodian for any
Guarantor or any of their respective assets or any Guarantor in its capacity as
debtor or debtor-in-possession under the United States Bankruptcy Code or any
similar law).  All references to the term “Agent” wherever used herein shall
mean Agent and its successors and assigns.  All references to the term “Lender”
wherever used herein shall mean Lender and its successors and assigns.  All
references to the term “Borrower” wherever used herein shall mean Borrower and
its successors and assigns (including, without limitation, any receiver, trustee
or custodian for Borrower or any of its assets or Borrower in its capacity as
debtor or debtor-in-possession under the United States Bankruptcy Code or any
similar law).  All references to the term “Person” or “person” wherever used
herein shall mean any individual, sole proprietorship, partnership, corporation
(including, without limitation, any corporation which elects subchapter S status
under the Internal Revenue Code of 1986, as amended), limited liability company,
limited liability partnership, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity or any government or any
agency or instrumentality of political subdivision thereof.  All references to
the plural shall also mean the singular and to the singular shall also mean the
plural.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guarantee as
of the day and year first above written.

 

 

MACKIE DESIGNS INC.

 

 

 

By:

James T. Engen

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

MACKIE DESIGNS MANUFACTURING, INC.

 

 

 

By:

James T. Engen

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

SIA SOFTWARE COMPANY, INC.

 

 

 

By:

James T. Engen

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

MACKIE INVESTMENT CO.

 

 

 

By:

James T. Engen

 

 

 

 

 

 

Title:

President

 

 

 

--------------------------------------------------------------------------------